Citation Nr: 0708686	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1961 to 
June 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for hepatitis C.


FINDINGS OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by his active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

A January 2004 letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  This letter 
included a questionnaire on Risk Factors for Hepatitis.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additional VCAA notice was provided in March 2004, to include 
an advisement to submit any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that since no disability 
rating or effective date for award of benefits will be 
assigned, as discussed below, any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The RO has obtained the veteran's service medical records.  
The veteran has reported that he was evaluated for a liver 
transplant in August 2003 at a private medical facility.  
Upon careful review, records from this facility are not in 
the claims file.  The record, however, does reflect an August 
2003 VA medical record, showing that the veteran was 
evaluated for a liver transplant.  It is unclear whether the 
veteran meant to indicate a VA facility where he received 
evaluation for a liver transplant; but it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and associated with the veteran's 
claims file.  The veteran was provided authorization forms to 
allow VA to obtain private medical records on his behalf, and 
there are no outstanding private medical records for which 
the veteran has both identified and authorized VA to obtain 
on his behalf.  As held below, the Board finds by a 
preponderance of the evidence that the veteran was exposed to 
two known risk factors for contracting hepatitis C (HCV) 
unrelated to service, and there is no evidence capable of 
substantiation that the veteran was exposed to an HCV risk 
factor in service.  It is not contended, and it is not shown, 
that HCV first manifested in service.  As such, there is no 
duty to obtain medical opinion in the case.  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.  As 
such, the merits of the veteran's claim will now be 
addressed.

Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C.  Specifically, he asserts that he 
contracted HCV from contaminated utensils used for shots 
given during induction and/or during dental work he received 
in service.  In support of his claim, he has submitted 
articles on HCV indicating that, prior to the early 1990's, 
there was no test to diagnose HCV.  The articles further note 
that veterans have a higher incidence of HCV than the rest of 
the general population and that it could take years for HCV 
to be shown after infection. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006). For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  By reasonable 
doubt is meant one that exists because an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2006).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.

In this case, the record shows the veteran has a current 
diagnosis of hepatitis C.  Private medical records dated from 
January 2001 to September 2001 show findings of hepatitis C.  
An August 2003 VA medical record specifically notes that the 
veteran stated he became ill approximately three years 
previous with flu-like symptoms, which eventually were 
suspected to be hepatitis C.  He is currently diagnosed with 
end-stage liver disease secondary to hepatitis C.  

The service medical records show that the veteran received 
vaccinations in May 1961 and June 1961 and had dental work 
from May 1961 to April 1962.  There is neither any evidence 
that he contracted hepatitis C during these procedures nor 
evidence he was exposed to contaminated blood products, to 
include through use of contaminated utensils or blood 
transfusion.  His service separation examination in May 1962 
included his denial of any drug or narcotic habit or history 
of operative procedures.  It is not contended, and it is not 
shown, that hepatitis C became manifest in service.

Rather, the veteran contends that his hepatitis C must be 
related to service as his only risk factor for contracting 
hepatitis C occurred in the service, namely immunization 
shots and dental work.  According information provided by the 
veteran from VA, the National Institute of Health (NIH) and 
liverfoundation.org, HCV risk factors involve blood-to-blood 
contact known to transmit infection such as intravenous (IV) 
injection of drugs; a blood transfusion or organ transplant 
before 1992; using blood products for clotting problems 
before 1987; working as a health care worker and having 
contact with blood on the job; having long-term dialysis; 
sharing of razor, toothbrush, or other personal items of an 
infected person; being born to an infected mother; 
unprotected sex with multiple partners or an HCV infected 
person; sharing cocaine straws and intranasal cocaine use; 
and other exposure to blood.

A March 2004 statement from a VA physician notes, in response 
to the veteran's request for an opinion, that it could 
neither be proven nor disproven whether the veteran became 
infected with hepatitis C at the time of a contaminated 
needle stick during his tour of duty in the U.S. Air Force in 
1961.  The examiner did not state there was a likelihood that 
contaminated utensils were used.  In fact, there is no 
competent evidence of record that the veteran's inservice 
immunizations and/or dental work were performed using 
contaminated utensils.

In his hepatitis risk factor questionnaire dated 2004, the 
veteran specifically denied risk factors of intravenous 
drugs, intranasal cocaine, high-risk sexual activity, 
hemodialysis, tattoos or body piercings, sharing of 
toothbrushes or razor blades, acupuncture with non-sterile 
needles, having had a blood transfusion, working as a 
healthcare worker, or being exposed to contaminated blood or 
fluids.  

However, the veteran has made contradicting statements to his 
health care providers.  For example, he admitted to past drug 
and cocaine use during an August 28, 2003 VA Liver Transplant 
Consultation.  On a psychiatric consultation that same day, 
he admitted to "intranasal cocaine on several occasions" 
and felt he may have received a blood transfusion at some 
point.  Yet, he denied a history of illicit drug usage during 
a March 6, 2003 screening for liver transplantation.  A March 
24, 2004 VA Hematology consultation noted the following 
"SocHx: contracted HCV from unprotected sex, no ETOH abuse, 
No tobacco or IVDU."

This evidence shows an unsubstantiated claim of military use 
of contaminated utensils during immunizations and dental 
work.  It also shows the veteran's admissions to two known 
risk factors for contracting HCV, namely intranasal cocaine 
use on several occasions as well as engaging in unprotected 
sexual practices, that are not alleged to have occurred in 
the military.  The Board places greater probative value and 
reliability to the veteran's version of HCV risk factors 
reported to his physician's in the context of seeking medical 
treatment.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

The veteran's own assertions that his hepatitis C was caused 
by the shots and dental work in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about such matters.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006). 

As for the March 2004 physician statement and medical 
information materials provided by the veteran, these 
materials provide useful background information as to the 
potential sources of HCV infection.  However, none of these 
materials offer any material evidence capable of 
substantiating the claim as they do not speak to the 
particular facts of this case nor can they establish that the 
immunizations and dental work performed on the veteran in 
service placed him at risk of HCV infection.  Absent credible 
evidence of any inservice HCV risk factor beyond mere 
speculation, none of this evidence is capable of 
substantiating the claim.

In sum, the Board concludes that the preponderance of the 
evidence establishes that the veteran was exposed to two 
known HCV risk factors unrelated to service and that there is 
no competent evidence that he was exposed to an HCV risk 
factor in service.  None of the medical evidence of record 
establishes that the veteran's current hepatitis C diagnosis 
was manifest in service or causally related to any event in 
service.  The benefit of the doubt provision does not apply, 
and service connection for hepatitis C must be denied.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.



____________________________________________
T. Mainelli 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


